United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 15, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-50970
                          Summary Calendar


JOHN FOX,

                                              Plaintiff-Appellant,
versus

JOE WARDY, Mayor; SUSAN AUSTIN; JOSE A. LOZANO;
JOHN F. COOK; DANIEL S. POWER; PAUL J. ESCOBAR;
VIVIAN ROJAS; ANTHONY W. COBOS,

                                             Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                          USDC No. 3:05-CV-18
                         --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant John Fox, pro se, appeals the district

court’s dismissal of his complaint, pursuant to FED. R. CIV. P.

12(b)(6), for failure to state a claim, in part on qualified

immunity grounds.    Fox argues that the district court erred in

dismissing his complaint without giving him an opportunity to

respond to the motion to dismiss.    Dismissal after allowing the

plaintiff only one opportunity to state his case is ordinarily

unjustified.   Jones v. Greninger, 188 F.3d 322, 326-27 (5th Cir.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
1999); Schultea v. Wood, 27 F.3d 1112, 1118 (5th Cir. 1994);

Jacquez v. Procunier, 801 F.2d 789, 792 (5th Cir. 1986).      Such a

dismissal is appropriate only when the plaintiff has pleaded his

best case, so that allowing him to amend his complaint or elaborate

on his claims would still not produce a viable 42 U.S.C. § 1983

claim.   As our review reflects that Fox’s complaint alleged his

best case, it is not necessary to remand for a further factual

statement.   See Schultea, 27 F.3d at 1118.

     We review the district court’s dismissal for failure to state

a claim de novo, taking the factual allegations of the complaint as

true, and resolving any doubts regarding the sufficiency of the

claim in the plaintiff’s favor.       Jones v. Alcoa, Inc., 339 F.3d
359, 362 (5th Cir. 2003).     The district court did not err in

dismissing Fox’s claims against the defendants in their official

capacities, because Fox did not allege an official policy, practice

or custom that was linked to a constitutional violation.         See

Lawson v. Dallas County, 286 F.3d 257, 263 (5th Cir. 2002).

Neither did the district court err in dismissing Fox’s claims

against the defendants in their individual capacities on grounds of

qualified immunity, because Fox’s allegations, although couched in

terms of due process and equal protection, did not allege the

violation of a constitutional right.      See Siegert v. Gilley, 500
U.S. 226, 231-33 (1991).

     The judgment of the district court is

AFFIRMED.

                                  2